Citation Nr: 0619328	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-26 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative residuals of left carpal tunnel syndrome, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for post-
operative residuals of right carpal tunnel syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to December 1997. According to her DD Form 214, she also had 
an additional 4 months and 2 days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In March 2005, the Board remanded the 
veteran's appeal for further evidentiary development.  


FINDINGS OF FACT

1.  The veteran is left handed.

2.  Left carpal tunnel syndrome is not manifested by symptoms 
that equate to severe incomplete paralysis of the median 
nerve.

3.  Right carpal tunnel syndrome is not manifested by 
symptoms that equate to severe incomplete paralysis of the 
median nerve.


CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for an increased 
rating for post-operative residuals of left carpal tunnel 
syndrome.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2005).

2.   The veteran does not meet the criteria for an increased 
rating for post-operative residuals of right carpal tunnel 
syndrome.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Code 8515.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The written notice provided in March 2005 VA 
correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), save for 
a failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities on 
appeal.  The claims were readjudicated in a December 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claims and any questions as to the appropriate 
effective date to be assigned are moot. 

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the May 2002 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of her claims, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
In this regard, VA obtained and/or the veteran filed all 
identified and available postservice treatment records, 
including her records from the Naval Station Clinic in 
Norfolk and the Naval Medical Center in San Diego.  VA was 
also notified in October 2001 by the Naval Medical Center in 
Portsmouth that they had no inpatient treatment records of 
the veteran, and in November 2001, the Branch Medical Clinic 
in Norfolk likewise notified VA that they had no outpatient 
records.  The record also shows that two VA examinations have 
been held to ascertain the severity of her bilateral carpal 
tunnel syndrome.

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

The Claims

The veteran contends that the evaluations currently assigned 
postoperative residuals of her bilateral carpal tunnel 
syndrome do not accurately reflect the severity of those 
disabilities.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2005), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Initially, despite the veteran's claims that she is 
ambidextrous and that both hands should be rated as if they 
were her major extremity, as a matter of law only one upper 
extremity may be recognized as her major extremity.  
38 C.F.R. § 4.69 (2005).  As the appellant has consistently 
reported that she is left handed, that is judged to be her 
major extremity.  

In an August 2000 rating decision the RO assigned a 30 
percent rating for post-operative residuals of left carpal 
tunnel syndrome due to moderate incomplete paralysis of her 
major extremity's median nerve.  A 20 percent evaluation was 
assigned post-operative residuals of right carpal tunnel 
syndrome due to moderate incomplete paralysis of the minor 
extremity's median nerve.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  Given these ratings, the veteran will qualify for 
50 and 40 percent evaluations for her major and minor upper 
extremities respectively if there is objective medical 
evidence of severe incomplete paralysis of the of the median 
nerve.  Id.

With the above criteria and fact in mind, January and 
February 2000 medical records noted complaints of bilateral 
hand pain.  In January 2000, there was tenderness on 
examination.  In February 2000, it was also noted that she 
could not hold a pen or open a bottle.  Thereafter, an August 
2002 medical record showed the veteran's complaints of 
impaired wrist functioning affecting her fine motor control.  
On examination, she had slight clubbing to all digits and 
poor 2-point discrimination.  In August 2002, it was also 
noted that she had recurrent carpal tunnel syndrome.  Lastly, 
March 2005 medical records show her complaints and treatment 
for numbness in the fingers of both hands as well as 
bilateral wrist pain.  On examination, she had positive Tinel 
and Phalen signs bilaterally, sensation was dull in her 
fingers, and her grip was weak.  Physical therapy records 
during this time showed her being given wrist splints as well 
as a home program.  The diagnosis was carpal tunnel syndrome.  
The physical therapy records also noted that her carpal 
tunnel syndrome impaired work tasks.

At an October 2001 VA examination the veteran complained of 
intermittent bilateral pain and numbness on the inside of her 
fingers which caused weakness in her hands and fingers, and 
in turn, problems grasping, writing, and lifting.  The 
veteran reported using Motrin and Aleve, as well as braces at 
night.  On examination, there was no edema.  She could make a 
tight fist with no problem, her hand strength was normal, and 
she could tie her shoes, fasten buttons, pick-up a piece of 
paper, as well as pick-up a pen and grasp it tightly.  
Reflexes and sensory examinations were also normal.  Her 
wrists had full range of motion without pain.    It was 
opined that she had normal motor function, and no upper 
extremity muscle atrophy.  Bilateral wrist x-rays were 
negative.  Tinel and Phalen signs were positive bilaterally.  
The diagnosis was bilateral carpal tunnel syndrome.

Thereafter, at the September 2005 VA examination the veteran 
complained of increased problems with pain, numbness, and 
tingling in her hands despite the use of wrists splints 
during the day, occupational therapy, and medications.  She 
also complained of increased problems with fine movements of 
the hand, dropping things, and waking-up at night because of 
pain.  On motor examination, she had "slight" weakness of 
pinching and gripping bilaterally, but normal strength and 
muscle bulk.  On sensory examination, she had positive Tinel 
and Phalen signs bilaterally.  Light touch, pin prick, 
vibratory sense, and position sense were normal.  Reflexes 
were also normal.  Electromyography showed evidence of 
"mild" carpal tunnel syndrome involving only the motor 
branches of the median nerves, slightly more involved on the 
right.  There was no evidence of involvement of the sensory 
branches of the nerves; and no evidence of peripheral 
neuropathy in either upper extremity.  It was opined that her 
bilateral carpal tunnel syndrome caused pain and decreased 
manual dexterity, problems lifting and carrying, and 
decreased strength.  As to the effect on her daily 
activities, it was opined it caused moderate difficulty doing 
chores and mild difficulty shopping, bathing, and grooming.  
Otherwise the disorders were judged not to cause an 
impairment.  

Given these facts, which show only minimal upper extremity 
adverse symptomatology characterized at its worst as causing 
"moderate" difficulty doing chores; "mild" difficulty 
shopping, bathing, and grooming; and a "mild" disturbance 
on electromyographic studies, the Board finds that the 
symptomatology attributable to the service connected 
bilateral carpal tunnel syndrome equates to no more than 
moderate incomplete median nerve paralysis.  38 C.F.R. 
§ 4.124a.  Therefore, the claims are denied.

Based on the veteran's written statements to the RO and 
statements to VA examiners that her bilateral carpal tunnel 
syndrome interferes with her employment, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2005).  Although 
the veteran has described problems with significant pain and 
weakness, and although March 2005 physical therapy records 
included the opinion that her carpal tunnel syndrome impaired 
work tasks, the degree of that impairment was not quantified 
in March 2005, and the September 2005 VA examiner 
specifically opined that the disorders caused only moderate 
difficulty doing chores, and only mild difficulty shopping, 
bathing, and grooming.  Hence, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that either her left or right carpal 
tunnel syndrome acting alone has resulted in frequent periods 
of hospitalization or in a marked interference with 
employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disabilities not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also not overlooked the veteran's and her 
representative's written statements to VA and the claimant's 
statements to her VA physicians.  As to her representative's 
statements, while lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, her statements 
which address the severity of the claimant's bilateral carpal 
tunnel syndrome are not probative evidence as to the issues 
on appeal.

The Board acknowledges that the appellant is a nurse.  
Nonetheless, the Board finds that her opinions are of less 
probative value than the other opinions of record, to 
particularly include the objective findings made at the 
September 2005 examination.  That is, even assuming that the 
appellant has specialized training in neurology and 
electromyographic studies, the objective findings provided by 
the September 2005 electromyograph are more persuasive in 
objectively measuring the degree of any median nerve 
pathology.  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims are denied. 


ORDER

Entitlement to an increased rating for post-operative 
residuals of left carpal tunnel syndrome is denied.

Entitlement to an increased rating for post-operative 
residuals of right carpal tunnel syndrome is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


